                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CISCO SYSTEMS, INC., et al.,                       Case No. 18-cv-07602-YGR (TSH)
                                   8                     Plaintiffs,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 117
                                  10     ZAHID HASSAN SHEIKH, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court orders ADSI to lodge the transcript of Kenny Carter’s January 13, 2020
                                  14   deposition with the Court by emailing it to TSHpo@cand.uscourts.gov by noon tomorrow.
                                  15          Going forward the parties shall comply with the undersigned’s Discovery Standing Order,
                                  16   which is available at https://cand.uscourts.gov/judges/hixson-thomas-s-tsh/. Please note that the
                                  17   in-person meet and confer requirement is suspended during the COVID-19 pandemic, though
                                  18   counsel must still meet and confer via telephone before submitting a joint discovery letter brief.
                                  19   Any questions should be directed the Courtroom Deputy Rose Maher at 415 522-4708 or
                                  20   TSHcrd@cand.uscourts.gov.
                                  21          IT IS SO ORDERED.
                                  22

                                  23   Dated: 4/6/2020
                                  24
                                                                                                    THOMAS S. HIXSON
                                  25                                                                United States Magistrate Judge
                                  26

                                  27

                                  28
